DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in responsive to the communication filed 01/06/2021.
Response to Arguments
Applicant’s argument, see remarks, filed 01/06/2021, with respect to claims over prior art have been fully considered and are persuasive, please see pages 9-10 of the remarks. The 35 USC 103 rejection of claims 1-6, 8-13, and 21-28 has been withdrawn in light of claim amendment.
Allowable Subject Matter
Claims 1-6, 8-13, and 21-28 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed towards managing, sharing credentials for wireless access points using blockchain. Claims 1, 8, and 21 identifies the uniquely distinct feature of “receiving a request for the password for the wireless access point, the request comprising the unique identifier for the wireless access point and a cellular telephone network number associated with a device from which the request was received; determining whether the request satisfies the group of conditions to access the password for the wireless access point from the first transaction, wherein the group of conditions comprises a condition that checks the cellular telephone network number associated with the device; in response to determining that the request satisfies the group of conditions to access the password for the wireless access point, encrypting the password to generate an encrypted password: sending the encrypted password to the device; and storing the request and a response to the request in a second transaction in the blockchain”.
The closest prior art, Sterl et al. (US 20170359343) discloses securing communications between Internet of Things (IoT) devices and user devices. Establishing a connection to an IoT device over a first 
The closest prior art, Castinado et al. (US 20170243213) discloses retrieve, from the user device, a unique identifier associated with the user device; compare the unique identifier with a block chain of authentication information associated with the user to determine whether the unique identifier meets a condition associated with the block chain authentication information; receive an indication that the unique identifier meets the condition of the block chain thereby validating user identity; and allow the user to access the transaction terminal based on at least receiving the indication that the unique identifier meets the condition of the block chain.
The closest prior art, Hibbert et al. (US 20170111335) discloses storing a plurality of device records, at least one device record including a digital device identifier that identifies at least one digital device in non-persistent communication, a current password associated with the digital device identifier, and a policy identifier that identifies at least one policy indicating when an updated password will be generated for the at least one digital device identified by the digital device identifier.
However, either singularly or in combination, Sterl-Castinado-Hibbert fails to anticipate or render obvious the claimed limitation of receiving a request for the password for the wireless access point, the request comprising the unique identifier for the wireless access point and a cellular telephone network number associated with a device from which the request was received; determining whether the request satisfies the group of conditions to access the password for the wireless access point from the first transaction, wherein the group of conditions comprises a condition that checks the cellular telephone network number associated with the device; in response to determining that the request 
Therefore, independent claims 1, 8, and 21 along with their respective dependent claims are in condition of allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A AYALA whose telephone number is (571)270-3912.  The examiner can normally be reached on Monday-Thursday 8AM-5PM; Friday: Variable EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/K.A./Examiner, Art Unit 2436       

/KENDALL DOLLY/Primary Examiner, Art Unit 2436